Citation Nr: 0527997	
Decision Date: 10/18/05    Archive Date: 11/01/05	

DOCKET NO.  97-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple joint and 
muscle pain of the shoulders, to include as secondary to 
exposure to herbicide agents. 

2.  Entitlement to service connection for multiple joint and 
muscle pain of the knees other than patellofemoral syndrome 
and ankles, to include as secondary to exposure to herbicide 
agents. 

3.  Entitlement to service connection for multiple joint and 
muscle pain of the low back with sciatic neuropathy, to 
include as secondary to exposure to herbicide agents. 

4.  Entitlement to service connection for coronary 
insufficiency, to include as secondary to exposure to 
herbicide agents. 

5.  Entitlement to service connection for subacute 
thyroiditis, to include as secondary to exposure to herbicide 
agents. 

6.  Entitlement to service connection for kidney stones, to 
include as secondary to exposure to herbicide agents. 

7.  Entitlement to service connection for an enlarged 
prostate gland, to include as secondary to exposure to 
herbicide agents. 

8.  Entitlement to service connection for impetigo, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the VARO in Indianapolis, Indiana, that denied 
entitlement to the benefits sought.  The case was previously 
before the Board in September 2003 at which time it was 
remanded for procedural and substantive purposes.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.

During the pendency of the appeal, by rating decision dated 
in February 2005, service connection for temporomandibular 
joint dysfunction syndrome was granted.  A 20 percent 
disability rating was assigned, effective September 25, 1996.  
Also, service connection for patellofemoral syndrome of both 
knees was granted.  A disability rating of 10 percent was 
assigned, effective September 25, 1996.  Service connection 
was already in effect for tinnitus, rated as 10 percent 
disabling, and for bilateral hearing loss, rated as 
noncompensably disabling.  The rating decision resulted in an 
increase in the combined disability rating from 10 percent to 
40 percent, effective September 25, 1996.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims on appeal has been 
obtained and the duty to notify has been satisfied.

2.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange.

3.  Competent medical evidence does not reveal that any 
multiple joint and muscle pain involving the shoulders is 
causally related to an injury or disease incurred in military 
service, to include inservice exposure to Agent Orange.  

4.  Competent medical evidence does not disclose that any 
multiple joint and muscle pain involving the ankles and knees 
other than patellofemoral syndrome is causally related to an 
injury or disease incurred in military service, to 
specifically include inservice exposure to Agent Orange.

5. There is no competent medical evidence linking multiple 
joint and muscle pain of the low back with sciatic neuropathy 
to service or any incident of service, to include inservice 
exposure to Agent Orange.

6.  Competent medical evidence does not reveal that any 
current coronary insufficiency is causally related to an 
injury or disease incurred in military service, to 
specifically include inservice exposure to Agent Orange.

7.  Competent medical evidence does not reveal that any 
current subacute thyroiditis is causally related to an injury 
or disease incurred in service, to include inservice exposure 
to Agent Orange.

8.  There is no competent medical evidence linking kidney 
stones to service or to any incident of service, to 
specifically include inservice exposure to Agent Orange.

9.  There is no competent medical evidence linking any 
current enlarged prostate gland to service or to any incident 
of service, to specifically include inservice exposure to 
Agent Orange.

10.  Competent medical evidence does not reveal that any 
current impetigo is causally related to an injury or disease 
incurred in military service, to specifically include 
inservice exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for multiple joint and muscle pain of the 
shoulders, including based on exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  The criteria for establishing entitlement to service 
connection for multiple joint and muscle pain of the ankles 
and knees other than patellofemoral syndrome, including based 
on exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.

3.  The criteria for establishing entitlement to service 
connection for multiple joint and muscle pain of the low back 
with sciatic neuropathy, to include based on exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

4.  The criteria for establishing entitlement to service 
connection for coronary insufficiency, to include as 
secondary to exposure to herbicide agents, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

5.  The criteria for establishing entitlement to service 
connection for subacute thyroiditis, to include as secondary 
to exposure to herbicide agents, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.

6.  The criteria for establishing entitlement to service 
connection for kidney stones, to include as secondary to 
exposure to herbicide agents, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.

7.  The criteria for establishing entitlement to service 
connection for an enlarged prostate gland, to include based 
on to exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.  

8.  The criteria for establishing entitlement to service 
connection for impetigo, including based on exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative essentially maintain that 
either as a result of his active service or as a result of 
exposure to herbicide agents therein, he incurred multiple 
joint and muscle pain of the shoulders, knees, ankles, and 
low back with sciatic neuropathy, and similarly incurred 
coronary insufficiency, subacute thyroiditis, kidney stones, 
an enlarged prostate, and impetigo.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).

The VCAA and its implementing regulations include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), generally should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  

In this case, notice was provided after the initial adverse 
decision on the veteran's service connection claim for the 
disabilities at issue in February 1997, more than three years 
before the VCAA became law.  However, the Pelegrini Court 
held that, after the timing of VCAA notice, "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  See Pelegrini at 120.  The Court also held that 
the notice requirements were satisfied if the Board ensured 
that proper notice was ultimately provided.  Id., at 120, 
122-124.  In this case, the Board remanded the issues on 
appeal in September 2003 for the issuance of additional VCAA 
notice to the veteran and his accredited representative.  In 
March 2004 the veteran was send a communication from VA's 
Appeals Management Center in Washington, D.C., indicating 
what evidence was needed from him with regard to each of the 
disabilities at issue.  He was told what types of evidence 
would be helpful.  He was told specifically that any 
treatment records from April 2003 to the present for each of 
the disabilities at issue was needed.  He was also asked to 
provide VA with any evidence or information he might have 
pertaining to his appeal.  Thus, any delayed notice did not 
prejudice the veteran.  

Also, the Board notes that the veteran and his representative 
were provided with a copy of the rating decision dated in 
February 1997, the statement of the case dated in May 1997, 
and supplemental statements of the case thereafter, to 
include one dated in February 2005, as well as the Board's 
September 2003 remand.  All of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and of the evidence VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility in this case since the enactment of the VCAA 
was not until November 2000.  VA's General Counsel has held 
that the failure to do so does not constitute error.  See 
VAOPGCPREC 7-2004.  VA General Counsel opinions are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  As noted 
above, any VCAA notice deficiency has been rectified in this 
case.  Based on this procedural history, the Board finds that 
the veteran was properly notified of his statutory rights.

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the veteran's service records and post service 
medical records are associated with the claims folder.  The 
veteran was afforded VA examinations in 2004 and again in 
2005.  Accordingly, the Board finds that the development of 
the claims has been consistent with the provisions of the 
VCAA.  Under these circumstances, the Board can find no 
further development that would aid the veteran in responding 
to the Board's inquiry.  See Soyini v. Derwinski, 
1 Vet. App. 540 (1991).  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet.App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
and medical lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see 
Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has essentially found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

With regard to Agent Orange exposure, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to show that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  "Service in the Republic of Vietnam" includes service 
in the waters off shore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.

The following diseases are deemed associated with herbicide 
exposure, under VA law:  Chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known a type 
II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft 
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
conjunctal and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(e). 

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall be come manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam Era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59,232-59,243 (1999).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) A current 
disability; (2) inservice incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Multiple Joint and Muscle Pain of the Shoulders, Knees other 
than Involving Patellofemoral Syndrome, Ankles, and Low Back 
With Sciatic Neuropathy

Initially, as noted elsewhere in the decision, service 
connection for patellofemoral syndrome of both knees was 
granted by rating decision dated in February 2005.  The 
pertinent medical evidence of record includes a report of an 
orthopedic examination of the joints by VA in September 2004.  
The claims file was reviewed by the examiner.  The veteran 
did not remember any particular injuries involving the joints 
while in service.  The veteran claimed that he complained 
about aching of the shoulders, knees, and ankles, but was 
told to just go back to duty.  He had never had surgery of 
the joints.  He reported he had been on disability retirement 
since 2002 because of a bad back.

X-ray studies of the ankles and shoulders were interpreted as 
being normal.  Clinical findings were recorded and the 
veteran was given diagnoses of:  Chronic strain of both 
shoulders, less likely than not a continuation of service 
complaints; mild degenerative changes in both knees.  As 
noted above, in order for service connection to be granted, 
the claimant must first have a disability.  See Gilpin v. 
Brown, 155 F.3d 353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With the recent 
examination failing to identify any abnormality of the 
ankles, service connection may not be granted for a 
disability involving the ankles.  With regard to a shoulder 
disability, the most recent examination resulted in a 
diagnosis of strain involving both shoulders, but the 
examiner stated it was less likely than not that it was a 
continuation of complaints the veteran had during service.  
The Board notes that the service records do not refer to any 
complaints or abnormalities pertaining to the shoulders.  
Service connection has recently been established for a 
disability of the knees, classified for rating purposes as 
patellofemoral syndrome of both knees.  The recent 
examination failed to identify any abnormality with regard to 
the ankles or knees other than patellofemoral syndrome.  
Thus, in the absence of an identifiable disability with 
respect to the ankles or knees other than patellofemoral 
syndrome, service connection may not be granted.

With regard to the low back, the earliest evidence of a back 
condition was in January 1996 when the veteran was shoveling 
snow.  The records thereafter show continuing problems with 
the back and the veteran underwent low back surgery in 1999.  

At the time of an April 2003 examination, the veteran stated 
that he was "not applying for service-connected disability on 
his back."  He referred to "civilian problems and he doesn't 
want to be misunderstood."  It was noted the veteran did a 
lot of lifting between 1970 and 1997 in his job and he 
reported that he injured the back while on his job.  He 
stated that he was in receipt of Social Security disability 
benefits.  

A September 2004 electrodiagnostic study of the lower 
extremities was positive for bilateral distal perineal 
neuropathy.  There was also evidence of left tarsal tunnel 
syndrome.  There was no evidence of lumbar radiculopathy.  
The veteran was accorded an examination of the spine and a 
history was again noted of problems with the back beginning 
in the mid-1990's.  The veteran also indicated that he had 
back problems around age 16 when he was bringing in hay.  He 
claimed that he had to do a lot of heavy lifting at that 
time.  The examiner gave diagnoses of degenerative disc 
disease at the L4/L5 level and the L5/S1 level with early 
spondylitic changes.  Also diagnosed was bilateral distal 
perineal neuropathy and left tarsal tunnel syndrome.  The 
examiner stated that "in our opinion" the disc disease was 
not related to the veteran's military activities.  A review 
of the evidence of record reveals no opinion to the contrary.  
The veteran himself has acknowledged that he has significant 
back problems that did not begin until the 1990's, a time 
many years following service discharge.  To the extent that 
the veteran contends that he has back problems that are 
attributable in some way to active service, his contentions 
are outweighed by the negative service medical records, the 
lack of continuity of back complaints in the years following 
service, and the opinion of the VA physician in 
September 2004 that the currently diagnosed disc disease 
involving the back was not related to military service.  

Service Connection for Coronary Insufficiency

A review of the service medical records is without reference 
to coronary complaints or abnormalities.  In 1996, a time 
many years following service discharge, the veteran was 
hospitalized for a myocardial infarction.  The medical 
evidence includes the report of a September 2004 cardiology 
examination of the veteran by VA.  The claims file was 
reviewed by the examiner.  The veteran testified that while 
on patrol in Vietnam he had heart palpitations, but he added 
"he never could find anything wrong with it at that time."  
He indicated that he continued to have palpitations at the 
present time.  He was accorded a cardiology evaluation and 
the diagnosis was that no heart condition was found.  As 
noted above, service connection may not be granted unless a 
current disability exists.  With regard to the veteran's own 
contentions regarding the etiology of any cardiac disorder, 
it is now well established that while he is competent to 
report on his symptoms, as a layperson without medical 
training, he is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).  

Service Connection for Subacute Thyroiditis

A review of the medical evidence reflects that in 1992, a 
time many years following service discharge, the veteran was 
found to have subacute thyroiditis.  He was placed on 
medication and the condition resolved.  When the veteran was 
examined by VA in April 2003, the claims file was reviewed by 
the examiner.  Current examination findings revealed the 
thyroid was not palpably enlarged.  No nodules were found.  
The diagnosis was history of subacute thyroiditis, currently 
in remission.  In September 2004 the claims file was reviewed 
by another VA physician.  No residuals of thyroid disease 
were detected.  The diagnosis was history of subacute 
thyroiditis, currently in remission, with a notation that it 
was "most likely not related to anything in the service."  
With regard to element (3) of Hickson, medical nexus, the 
record contains no competent medical evidence that purports 
to relate any thyroiditis or residuals thereof to the 
veteran's military service.

Service Connection for Kidney Stones and Enlarged Prostate 
Gland

With regard to kidney stones, while the veteran claims that 
he had an episode of kidney stones while on active duty, the 
service medical records are without reference to complaints 
or findings indicative of the presence of kidney stones or an 
enlarged prostate gland.  The examiner who conducted a 
genitourinary examination of the veteran in August 2004 
stated that a review of the claims folder did not reveal any 
evidence that the veteran had kidney stones while on active 
duty or had any treatment of problems or complaints related 
to the prostate.  The veteran indicated that 10 years prior 
to the examination he took Proscar for an enlarged prostate 
and for lower urinary tract symptoms.  Current examination, 
however, was essentially unremarkable.  The diagnoses were:  
History of renal calculi, requiring lithotripsy; and self-
reported benign prostatic hypertrophy requiring Proscar.  The 
examiner stated "neither of these conditions were initially 
treated while on active duty, thus unsure of what this 
service-connection claim is related to."  The examiner noted 
the veteran currently did not have any problems with renal 
calculi and did not receive any treatment of a genitourinary 
nature for the past 13 years.  

In view of the foregoing, the Board finds that the 
preponderance of the probative evidence does not show that 
the veteran has kidney stones or a disability manifested by 
an enlarged prostate attributable to service.  There is no 
medical evidence pointing to the veteran having kidney stones 
or an enlarged prostate gland associated in any way with his 
active service.  Again, with regard to the veteran's own 
contentions, while he is competent to report on his own 
symptoms, as a layperson without medical training, he is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, 2 Vet. App. at 494.  The 
Board is aware of the provisions of 38 C.F.R. § 3.303(b) 
related to chronicity and continuity of symptomatology.  
However, there is no objective medical evidence of kidney 
stones or enlarged prostate gland in service for years 
thereafter.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a layperson's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology is not 
demonstrated.  Accordingly, the claim fails with regard to 
both kidney stones and an enlarged prostate gland.  

Service Connection for Impetigo

The pertinent medical evidence of record includes the report 
of a VA examination in April 2003.  Although the veteran 
complained that he had experienced impetigo on periodic 
occasions, current examination showed no lesions of any type 
on the skin anywhere.  The pertinent diagnosis was history of 
impetigo, not found on current examination.  

The veteran was accorded another skin examination by VA in 
September 2004.  The claims file was reviewed.  The veteran 
recalled that while in service he had impetigo all the time.  
He added that when he got out of service he developed a rash 
on his scalp and was told it was something like psoriasis.  
He used a daily shampoo and rinsed with alcohol on the scalp.  
On current examination the scalp was clear.  Mild scaling and 
a slight hyperemic area were demonstrated on the face.  There 
were also findings indicative of seborrheic dermatitis.  No 
other skin lesions of any significance were found.  The 
diagnosis was seborrheic dermatitis of the scalp, face, and 
chest.  The examiner stated the dermatitis was "not related 
to skin problems in the service."

In view of the foregoing, the Board finds that the 
preponderance of the evidence does not show that the veteran 
has a chronic skin disorder that is attributable to his 
active service.  The record contains no competent medical 
evidence that purports to relate any current skin disorder to 
the veteran's active service.  In fact, at the time of recent 
dermatologic examination in September 2004, after review of 
the entire claims folder, the examiner expressed the opinion 
that the veteran had seborrheic dermatitis of the scalp, 
face, and chest, but it was not related to any skin problems 
he might have had while in service.  There is no medical 
evidence to the contrary.

Agent Orange Exposure

The veteran has asserted in the alternative that he has the 
various disorders at issue related to Agent Orange exposure 
in service.  Since he served in Vietnam, exposure to Agent 
Orange is presumed.  However, seborrheic dermatitis, an 
enlarged prostate gland, kidney stones, subacute thyroiditis, 
a disability manifested by coronary insufficiency, and/or 
disability manifested by multiple joint and muscle pain of 
the low back with neuropathy, multiple joint and muscle pain 
of the ankles, and multiple joint and muscle pain of the 
shoulders are not among the disabilities that are presumed to 
be associated with herbicide exposure under VA regulations.  
See 38 C.F.R. § 3.309(e).  Accordingly, service connection is 
not warranted on that basis.  While service connection is not 
warranted on the strict basis of the presumptive provisions, 
in Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability that is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is a 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).

As noted above, the veteran is presumed to have been exposed 
to Agent Orange during his tour of duty in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  However, the record contains 
no competent medical evidence that purports to relate any of 
the disabilities at issue to the veteran's exposure to 
herbicides in service decades earlier.  The veteran has 
presented or identified no such evidence.  His assertions 
that he believes there may be such a relationship do not 
constitute competent medical evidence.  See Espiritu, 
2 Vet. App. at 494.

In essence, the veteran's attempted Agent Orange claim is not 
supported by the evidence of record.  See 38 U.S.C.A. 
§ 5107(a) [a claimant has a responsibility to present and 
support a claim for benefits]; see also 38 U.S.C.A. § 5103A 
[VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim].  Accordingly, service 
connection is not in order.  


ORDER

Service connection for multiple joint and muscle pain in the 
shoulders, to include as secondary to exposure to herbicide 
agents, is denied.

Service connection for multiple joint and muscle pain of the 
knees other than patellofemoral syndrome and ankles, to 
include as secondary to exposure to herbicide agents, is 
denied.

Service connection for multiple joint and muscle pain of the 
low back with sciatic neuropathy, to include as secondary to 
exposure to herbicide agents, is denied.

Service connection for coronary insufficiency, to include as 
secondary to exposure to herbicide agents, is denied.

Service connection for subacute thyroiditis, to include as 
secondary to exposure to herbicide agents, is denied.

Service connection for kidney stones, to include as secondary 
to exposure to herbicide agents, is denied.

Service connection for an enlarged prostate gland, to include 
as secondary to exposure to herbicide agents, is denied.

Service connection for impetigo, to include as secondary to 
exposure to herbicide agents, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


